IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: THE ESTATE OF CHARLES L.              : No. 88 EAL 2019
SMALL                                        :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: JUANITA SMALL, AS               : the Order of the Superior Court
                                             :
                    Petitioner               :
                                             :
AND ADMINISTRATOR OF THE ESTATE              :
OF CHARLES L. SMALL                          :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


             Pursuant to 20 Pa.C.S.A. § 2106(b)(1), is an adult decedent a
             “dependent child” where the decedent depended on the
             support of a parent in order to care for himself?